Case 0:20-cv-60147-WPD Document 7 Entered on FLSD Docket 02/11/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 0:20-CV-60147-WPD

Plaintiff:

vs. OJF2020001460

Defendant:
AKRON TIRE COMPANY, INC, D/B/A DAVIE TIRE OUTLET ET AL

 

 

For:

Ronald E. Stern

THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Blvd
Suite 503

Hallandale Beach, FL 33009

Received by OJF SERVICES, INC. on the 24th day of January, 2020 at 4:37 pm to be served on LEONA FAYE
STAFFORD, 809 SE 16 CT, DEERFIELD BEACH, FL 33441-7426.

|, FELIX ONATE, do hereby affirm that on the 6th day of February, 2020 at 6:05 pm, I:

INDIVIDUAL/PERSONAL: served by delivering a true copy of the SUMMONS AND COMPLAINT to: LEONA
FAYE STAFFORD at the address of: 809 SE 16 CT, DEERFIELD BEACH, FL 33441-7426 with the date and hour
of service endorsed thereon by me, and informed said person of the contents therein, in compliance with state
statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of
America.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AMA
SPECIAL PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT
IN WHICH PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE
FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

Ov

FELIX ONATE \,
SPS #473

 

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020001460

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
